Citation Nr: 0018520	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than September 4, 
1997, for a grant of total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO) which granted entitlement to TDIU 
effective September 4, 1997.


FINDINGS OF FACT

1.  The veteran's service connected disabilities are as 
follows:  post-traumatic stress disorder (PTSD), evaluated as 
70 percent disabling; shrapnel wounds of the right chest, 
left arm, left leg, right foot, left foot and ankle, and the 
mid-dorsum of the neck, each evaluated as 10 percent 
disabling; shrapnel wounds below the right eye and of the 
left hip, right hip, back, left shoulder, right arm and 
penis, and malaria, perforation of the left tympanic 
membrane, otitis externa and tinnitus, each evaluated as 
noncompensably disabling; the combined disability rating is 
90 percent.

2.  In November 1998 the RO granted entitlement to TDIU and 
increased the disability rating for PTSD to 70 percent, both 
effective on September 4, 1997.

3.  The date of claim for TDIU was September 4, 1997.

4.  The record does not contain any medical evidence showing 
the veteran to be unemployable as a result of service-
connected disabilities during the year prior to September 4, 
1997.



CONCLUSION OF LAW

The requirements for an effective date for an award of TDIU 
benefits prior to September 4, 1997, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1997); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
for TDIU prior to September 4, 1997.  The Board finds that 
the claim is well grounded, see 38 U.S.C.A. § 5107(a), 
because it is not implausible when the evidence is viewed in 
the light most favorable to the veteran.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board also is satisfied that 
the facts relevant to the current appeal have been properly 
and sufficiently developed.

A veteran is entitled to TDIU upon showing that he has a 
service-connected disability or disabilities so severe as to 
render it impossible for an average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.340, 3.341, 4.16 (1999).  Determination 
of a TDIU effective date contemplates a two-step analysis 
whereby VA identifies, first, the date of claim for TDIU and, 
then, whether it was factually ascertainable within the year 
prior to the date of claim that the veteran was entitled to 
TDIU benefits.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(2), 3.155(a); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  A claim may be either informal or 
formal.  Id.  An effective informal claim for TDIU need not 
specifically identify benefits sought provided that it 
expresses the veteran's belief that he is entitled to total 
disability benefits because of unemployability, or 
constitutes medical evidence showing entitlement those 
benefits.  38 C.F.R. § 3.157; Servello v. Derwinski, 3 Vet. 
App. at 199.  For the purpose of determining the effective 
date, the RO is supposed to respond to an informal claim by 
providing the veteran with a formal claim form to be 
completed and returned to the RO within a year.  38 C.F.R. 
§ 3.155.  If the veteran returns the completed form within a 
year or if the RO fails to provide a formal claim form, the 
effective date of a TDIU is based upon the date that the RO 
received the informal claim.  Servello v. Derwinski, 3 Vet. 
App. at 200.

As an initial matter the Board finds that although the 
veteran is service-connected for 18 disabilities all but one 
of which are rated as 10 percent disabling or less, the RO's 
determination of unemployability rests virtually exclusively 
upon incapacity resulting from PTSD.  A VA physician who 
conducted a general medical examination in September 1998 
opined that none of the veteran's other service-connected 
disorders, alone or in combination, precluded substantially 
gainful employment.  Indeed, no argument made by the 
veteran's attorney in the December 1999 Brief and Argument in 
support of an earlier effective date addresses a disorder 
other than PTSD. The veteran's counsel argues that medical 
evidence and the veteran's communications to the RO 
pertaining solely to PTSD support assignment of an earlier 
effective date for TDIU.

In August 1995, the veteran filed a claim of entitlement a 
rating in excess of the 30 percent then assigned for his 
service-connected PTSD.  The claim stated that worsening PTSD 
required the veteran to turn over much responsibility for 
managing his ranch to his wife and son, that he no longer had 
the patience to make mechanical repairs on his ranch and farm 
machinery, and that he had increasing sleep impairment and 
problems with interpersonal relationships.  After perfecting 
an appeal to a November 1995 RO decision which denied his 
claim, the veteran testified at a June 1996 RO hearing that 
he participated "about 50 percent or less" in active ranch 
management, supervised a hired man, and found PTSD medication 
and treatment to have been effective.  The veteran also 
testified as follows:

I can ranch, I can raise a family, and I 
do the best I can.  I do the very best I 
can.  But there's days that I don't 
function very good, or I don't function 
at all.  And there's days that I function 
very well.
* * *
I struggle with [PTSD] a little bit every 
day.  And it really hasn't gotten out of 
hand, it hasn't gotten out of hand for 
sometime, where I've had to be 
hospitalized, where I couldn't function.  
But I have problems on a daily basis.

In April 1997, after the RO increased the veteran's PTSD 
rating to 50 percent in November 1996, the veteran provided 
the RO with a statement expressing satisfaction with the 50 
percent evaluation and withdrawing his appeal on the issue of 
entitlement to an increased evaluation for PTSD.  Applicable 
regulations provide that a substantive appeal may be 
withdrawn in writing by the appellant at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (b)(c) 
(1999).  In the instant case, the Board finds that, in April 
1997, the veteran  effectively withdrew his appeal on the 
issue of entitlement to an increased evaluation for PTSD.  

The veteran filed another claim for an increased PTSD 
evaluation on September 4, 1997, describing increasing 
functional difficulties running his ranch.  He stated that 
PTSD medication left him unable to drive, thereby rendering 
him unable "to ranch or hold down most any job."  In 
February 1998, the RO continued the 50 percent rating.  In 
May 1998 the veteran filed another claim for an increased 
PTSD rating claim and a formal TDIU claim, on VA Form 21-
8940, Veteran's Application For Increased Compensation Based 
On Unemployability.  In November 1998, the RO granted both a 
70 percent evaluation for PTSD and a TDIU effective on 
September 4, 1997.

Determination of the proper effective date for the veteran's 
TDIU requires a finding as to the date on which the claim for 
that benefit was made.  The term "claim" is defined broadly 
to include a veteran's formal or informal written 
communication requesting a determination of entitlement or 
demonstrating a belief in entitlement to a TDIU.  See 
Williams v. Gober, 10 Vet. App. 447, 452 (1997), citing 
Servello v. Derwinski, 3 Vet. App. at 198.  The Board finds 
that the evidence of record unambiguously establishes that 
the veteran did not believe himself to have been totally 
disabled by his service-connected PTSD or communicate such 
belief to VA until at least September 4, 1997.  The Board 
finds that the veteran's personal hearing testimony 
demonstrated that, although the veteran felt an impaired 
ability to run his ranch so that he needed substantial help 
from his wife, son and a hired man, he was still able to 
handle some intellectual and physical responsibilities and he 
expressed pride in doing so.  Furthermore, his April 1997 
statement withdrawing his appeal on the issue of entitlement 
to a rating in excess of 50 percent for PTSD clearly 
demonstrated that the veteran considered himself 
significantly but not totally industrially impaired by PTSD.  
Acceptance of the 50 percent rating and his express refusal 
to pursue a higher rating at that time indicated the 
veteran's acknowledgment that PTSD was productive of less 
than total industrial impairment.
The Board concludes that the veteran did not file a claim of 
entitlement to TDIU prior to September 4, 1997.  

Because the RO accepted a statement from the veteran's then-
representative received on September 4, 1997 as an informal 
TDIU claim, the Board must consider whether it was factually 
ascertainable that the veteran was totally disabled by reason 
of service connected disabilities within the year prior to 
that date.  The only medical records associated with the 
claims file in the year prior to September 4, 1997, are VA 
PTSD group treatment records from September 1996 to August 
1997.  Those records disclose that the veteran complained of 
discomfort from having to drive his tractor to gather hay for 
winter, increasing stress and depression arising from the 
deaths of livestock because of cold weather, and the 
possibility of having to sell half his herd.  He also 
described his satisfaction from horse training.  Because the 
group therapy records disclose that the veteran continued to 
function on his ranch at some level of active, productive 
involvement in the year before September 4, 1997, and there 
was no finding by his therapist that his psychiatric 
disability precluded a substantially gainful occupation, the 
Board finds that it was not factually ascertainable in the 
year prior to September 4, 1997, that the veteran was 
entitled to TDIU.

For these reasons, the Board concludes that entitlement to an 
effective date earlier than September 4, 1997, for a grant of 
TDIU is not established.  38 U.S.C.A. §§ 5107, 5110; 38 
C.F.R. § 3.400(o).

ORDER

Entitlement to an effective date earlier than September 4, 
1997, for a grant of TDIU is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

